Filed 3/15/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 59







Steven Duane Evans, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160345







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable James S. Hill, Judge.



AFFIRMED.



Per Curiam.



Scott O. Diamond, 3523 45th Street South, Suite 100, Fargo, N.D. 58104, for petitioner and appellant; on brief.



Julie A. Lawyer, Burleigh County Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501, for respondent and appellee; on brief.

Evans v. State

No. 20160345



Per Curiam.

[¶1]	Steven Evans appeals a district court order denying his application for post-

conviction relief.  In 2014, a jury found Evans guilty of aggravated assault, attempted simple assault on a peace officer, possession of marijuana, and possession of drug paraphernalia.  In 2015, Evans applied for post-conviction relief, claiming ineffective assistance of counsel.  After an evidentiary hearing, the district court denied his post-

conviction relief application.  Evans argues he received ineffective assistance of counsel and was prejudiced because his trial attorney failed to follow his directions regarding a trial defense related to a stun gun, failed to convey a plea offer, and failed to advise him of his due process rights in regards to juror contact with a witness.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Carol Ronning Kapsner

Daniel J. Crothers

Lisa Fair McEvers